Mr. Justice Lawrence delivered the opinion of the Court: This case has been already before this court, and is reported in 46 Ill. 226. We there stated the facts as then presented by the record, and our conclusion in regard to them. The case has since been re-tried, the parties having become witnesses since the former trial. They contradict each other in their testimony, and in other respects the record presents substantially the same facts as in the former trial. The court, a jury having been waived, found for the plaintiff, and we can not say that the finding is against the evidence. The case for the plaintiff is not as clear as it was before, but we are still of opinion the preponderance of the testimony is in his favor, or at least that it is so nearly balanced as not to justify us in disturbing the finding, of the court. Judgment affirmed.